Case 1:20-cv-10926-LJL Document 21 Filed 05/25/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOSE QUEZADA on behalf of himself and all
others similarly situated, Case No: 1:20-cv-10926-LIL

Plaintiffs, STIPULATION OF DISMISSAL

-against-

LIBERTY SAFE AND SECURITY
PRODUCTS INC.

 

Defendant.

IT IS HEREBY STIPULATED AND AGREED by and between the parties and their
respective counsel, that the above-entitled action against Defendant, shall be and hereby is
dismissed with prejudice and without costs, or disbursements, or attorneys’ fees to any party,

pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

Dated: Queens, New York
May 25, 2021

       

MipMael J-Gtidden, Esq.
10826 64th Avenue, Second Floor 400 Rella Blvd., Suite 165
Forest Hills, New York 11375 Suffern, NY 10901
marskhaimovlaw@gmail.com michael@wenderofflaw.com

Attorneys for Plaintiff Attorneys for Defendant
